 


 HR 6106 ENR: To extend the waiver authority for the Secretary of Education under title IV, section 105, of Public Law 109–148.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 6106 
 
AN ACT 
To extend the waiver authority for the Secretary of Education under title IV, section 105, of Public Law 109–148. 
 
 
1.Extension of authoritySection 105 of title IV of division B of Public Law 109–148 (119 Stat. 2797) is amended— 
(1)in subsection (b), by inserting and, at the discretion of the Secretary, for fiscal year 2007 after 2006; and  
(2)in subsection (c)(2)— 
(A)by inserting or 2007 after fiscal year 2006; and  
(B)by striking fiscal year 2007 and inserting for the respective succeeding fiscal year.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
